TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 6, 2014



                                      NO. 03-11-00662-CV


        The City of Austin d/b/a Austin Energy; and Larry Weis, General Manager,
                                 Austin Energy, Appellants

                                                 v.

                       MET Center NYCTEX, Phase II, Ltd., Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, HENSON, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN;
                   JUSTICE HENSON NOT PARTICIPATING




This is an appeal from the interlocutory order signed by the trial court on October 11, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellants shall pay all costs relating to this appeal, both in this

Court and the court below.